Citation Nr: 1109400	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, described as a psychotic disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1978 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2009.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a psychotic disorder, not otherwise specified is etiologically related to the in-service finding of an adjustment disorder.


CONCLUSION OF LAW

A psychotic disorder, not otherwise specified was incurred in active service.  38 U.S.C.A. §§ 1111, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied, the Board concludes that the law does not preclude it from adjudicating the Veteran's claim.  The Board is taking action favorable to the Veteran by granting the claim for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
I. Criteria
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  
The U.S. Court of Appeals for Veterans Claims (Court) has recently held that in the context of psychiatric disorders it must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision in that case, pointed out that a claimant cannot be held to a "hypothesized diagnosis-one he is incompetent to render" when determining what his actual claim may be.  Clemons, 23 Vet. App. 5-6.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.   
In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  
The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  
II.  Background
The Veteran testified during an  August 2010 Travel Board hearing that he fell approximately 15 feet off of a ladder onboard a ship in service in 1981 and sustained a head injury.  There however is no record of treatment for any injuries sustained in any fall during service.      

A review of the Veteran's service treatment records (STRs) reveals only an enlistment examination which was within normal limits, and a Portsmouth Naval Hospital discharge summary dated in May 1981.  The summary noted that the Veteran had been admitted in April 1981 with a diagnosis of a somatization syndrome.  He was originally referred for a medical evaluation after a two month history of complaints of left sided headaches, chest pain, leg dysesthimas, abdominal pains, and somatic concerns which were out of proportion to physical findings.  The Veteran attributed his complaints to the fact that his "left side might be rotting" but he was unable to further explain that thought.  In addition he reported the occasional "coughing up of body tissue," but could not readily elaborate.  Other than a vague reference to occasionally hearing his name called aloud, there were no other psychotic symptoms.  He described childhood neuropathic traits including firesetting, animal torture, participating in gangs, truancy, and occasional fights.  He also described an increase in his use of alcohol with occasional blackouts but without morning drinking or withdrawal symptoms.
Examination in April 1981, revealed an alert, cooperative, and well oriented male.  There was an odor of alcohol on his breath and he admitted drinking 3 beers on the way to the hospital.  Mood was neutral and affect full and appropriate.  Speech was normal and rate and rhythm were appropriate.  He denied hallucinations, referentiality, and grandiosity.  He did report vague bizarre somatic symptoms.  The general physical and neurological examinations were within normal limits.  

The Veteran was admitted to the psychiatric triage ward.  He participated in group therapy reporting minimal difficulty until approximately one month prior to admittance with the arrival of a new superior officer.  He had difficulty dealing with her style and had several personality conflicts with her.  An MMPI was judged valid and was consistent with a borderline personality under stress.  The final discharge diagnosis was adjustment disorder of adult life, moderate, improved; borderline personality disorder, mild, EPTE; alcohol abuse, mild; and, residuals, gonococcus infection, resolved.  The Veteran was subsequently returned to duty.

There are no further service treatment records available and the records reveal that they were requested from his last active duty assignment but were unavailable.  

The first post service psychiatric treatment record of file is a September 1991 diagnostic summary from the Mississippi State Hospital.  The Veteran had been involuntarily admitted in July 1991.  He had a two year history of medical noncompliance, threats towards others, alcohol abuse, and somatic delusions.  His complaints were considered to be rather bizarre.  Although he denied auditory hallucinations he did state that his conscious talks to him.  He reported a history of alcohol abuse, using approximately a six pack a day, 3 times a week for 3 years.  He denied a DT history, loss of consciousness or of traumatic injury.   He denied any illegal drug use.   He last worked in 1990 in construction.  He smoked approximately a pack a day for the past 12 years.  It was noted that he was intermittently agitated during examination with fairly good eye contact.  His speech was not always goal oriented.  Affect was moderately agitated.  He denied frank depression.  Thought content was positive for possible auditory hallucinations but he denied visual hallucinations.  There were numerous somatic delusions.  He denied suicidal or homicidal ideations.  He was oriented x4, intelligence was average, and judgment and insight were poor.  On discharge the diagnosis was psychosis NOS, and alcohol abuse.

 It was noted that he had numerous complaints related to headaches.  A consult to attempt and rule out a somatic delusional system was ordered.  The preliminary psychological testing indicated a possibility of organicity.  The Veteran was noted to be cheerful and cooperative.  He reported headaches off and on for several years with no history of anything suggestive of a cranial lesion.  He reported drinking too much alcohol at times in an effort to tolerate the headaches.  The examiner noted that he had no organic neurological disorder.  He seemed to describe functional extra cranial tension and more often vascular headaches.  There were some findings of limited neuropsychological intellectual brain function, but this was suspected to be developmental and just his natural state.

In a December 1991 consultation report by F.J.E., Ed. D., done for an SSA disability determination it was noted that the Veteran's diagnosis was complicated.  There was confusion in the Mississippi State Hospital records where more time had been available to evaluate the Veteran.  In a December 1991 SSA determination disability pension was granted from April 1991.  The SSA diagnosis was paranoid schizophrenia.

In February 2009, the Veteran underwent a VA mental disorders examination.  The claims file and medical records were reviewed.  The Veteran reported that he sustained a head injury in 1979 or 1980 after falling from a ladder and hitting his head and stomach.  He reported losing consciousness at the time.  Subsequently he developed headaches and was treated with painkillers.  He continued having headaches later on and was not able to get a job.  He reported having psychiatric problems and was eventually hospitalized in the Mississippi State Hospital in 1991.  At that time it was noted he had a 2 year history of medical noncompliance, threats towards others, alcohol abuse, and somatic delusions.  He also had a history of bizarre physical complaints.  He was noted to have stuck pins in his scalp.  He denied auditory hallucinations but reported that his conscience talked to him.  He also had a history of alcohol abuse treated with lithium and haldol.  He had also been hospitalized at the VAMC for polysubstance abuse and psychotic symptoms in June 2006 and January 2007.  He now reported depression for approximately 6 or 7 years.  The examiner noted that the Veteran had been having symptoms of hallucinations and delusions since the 1980s almost on a daily basis.  The exact duration of symptoms, "cannot be determined without speculation."  The examiner noted that the Veteran's condition was chronic and he denied any periods in which he was not having symptoms.

Examination revealed the Veteran had just adequate grooming and was casually dressed.  He was alert and oriented to year and month but not to date.  Mood was subdued with restricted affect.  Speech had normal rate, volume, and tone.  His thought process was goal directed without any flight of ideas or loose associations.  He reported some vague auditory and visual hallucinations and paranoia.  His memory was mostly intact.  Concentration, attention, insight and judgment were fair.  The diagnosis was a psychotic disorder, NOS; and alcohol abuse in partial remission.

The examiner noted that the Veteran met the DSM-IV criteria for a psychotic disorder, NOS.  He had been having these symptoms since the 1980s, but the exact date of onset cannot be determined with certainty.  Severity of condition was moderate and frequency was almost daily.  There was no sustained remission and capacity for adjustment was poor to fair.   He has had a history of alcohol abuse in partial remission and drinks about a six pack on the weekends.  He denied any drug abuse.   The examiner noted that he was unable to determine whether the Veteran's current psychosis was at least as likely as not related to the adjustment disorder diagnosed in service without resorting to mere speculation.  The Veteran has psychotic symptoms in the form of hallucinations, delusions, paranoia, and vague somatic delusions which were supported by his Mississippi's State Hospital hospitalization summary in September 1991.  He was treated in service in 1981 for an adjustment disorder, but his next documented treatment was not until 1991.  He opined that;

I am not able to make a determination whether his psychosis is secondary to his head injury or adjustment disorder which was treated in May 1981.  The possibility of his psychosis secondary to head injury or adjustment disorder cannot be totally excluded either.  Patient has a history alcohol abuse in the past, but he drinks only moderately now, and this is not a significant factor at this time.  The patient's symptoms of psychosis are causing moderate impairment in social functioning and these symptoms are expected to cause moderate impairment in occupational functioning.   

III.  Analysis

The Board finds that service connection for a psychotic disorder, NOS is warranted.  Clemons directs that the Board must also consider other psychiatric disorders and whether they are related to service.  23 Vet. App. 1.  The February 2009 examiner could not definitively link the diagnosed psychotic disorder to service; however, he specifically noted that he could not totally exclude the possibility of his psychotic disorder as due to service either.  The Board finds very significant that the Veteran was noted to have described somatic concerns and auditory hallucinations in service, he was noted to have somatic delusions and possible auditory hallucinations post-service in 1991, and he was noted to continue to manifest hallucinations, delusions, and somatic delusions on VA examination which the examiner contended were psychotic symptoms.  The February 2009 VA examination is the most probative and competent medical evidence of record because it shows the examiner was able to review the entire claims file, observe the Veteran's behavior, listen to his reported social history, and assess his psychometric testing.  The report provided a full explanation for the examiner's conclusion.  These factors are considerations when determining the probative value of a medical opinion.  Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  

Resolving all doubt, the Board finds that the claim is in equipoise and service connection is warranted for a psychotic disorder, not otherwise specified.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER
Service connection for a psychotic disorder, not otherwise specified is granted.  


____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


